Citation Nr: 0706007	
Decision Date: 03/01/07    Archive Date: 03/13/07

DOCKET NO.  04-05 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a lung condition, to 
include silicosis due to exposure to silica dust in service. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel

INTRODUCTION

The veteran had active service from July 1970 to January 
1972.

The matter is before the Board of Veterans' Appeals (Board) 
from a rating decision promulgated by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
in June 2003, which denied the claim.

The veteran provided testimony at a Travel Board hearing 
conducted by the undersigned Veterans Law Judge in August 
2004, a transcript of which is on record.

The Board notes that the current appeal consists of the 
veteran's claim of entitlement to service connection for 
interstitial fibrosis and silicosis, a specific disability 
that was not considered by the RO in the prior final denial 
for pneumonia and emphysema.  Thus, such is appropriately 
viewed as an initial claim.  See Ephraim v. Brown, 82 F.3d 
399, 401 (Fed. Cir. 1996). 

In a February 2006 decision, the Board remanded the issue of 
entitlement to service connection for a lung condition, to 
include silicosis due to exposure to silica dust in service 
for further development.

The Board notes that in September 2004, the veteran filed a 
claim for service connection for pneumonia which was 
previously denied in a December 2001 rating decision.  The 
Board refers this matter to the RO as it is not yet before 
the Board.


FINDING OF FACT

The most probative evidence on file establishes that a 
disease, injury, or event in service did not cause any 
current lung condition, to include silicosis due to exposure 
to silica dust in service.  A lung condition was first 
manifested long after service discharge. 


CONCLUSION OF LAW

A lung condition, to include silicosis due to exposure to 
silica dust in service, was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006). 

The duty to notify

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that under the VCAA, VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents 
(e.g., statements or supplemental statements of the case), 
was required.  The Federal Circuit further held that such a 
letter should be sent prior to the appealed rating decision 
or, if sent after the rating decision, before readjudication 
of the appeal.  Id.

In a letter issued in May 2003, the RO notified the veteran 
of the evidence needed to substantiate his claim for service 
connection.  

The May 2003 VCAA notification letter satisfied the second 
and third elements of the duty to notify by informing the 
veteran that VA would try to obtain medical records, 
employment records, or records held by other Federal 
agencies, but that he was nevertheless responsible for 
providing any necessary releases and enough information about 
the records to enable VA to request them from the person or 
agency that had them. 

With respect to the fourth element, the May 2003 VCAA letter 
contained a notation that the veteran was to give VA enough 
information to be able to identify and request relevant 
records where they exist.  This statement served to advise 
the veteran to submit any evidence in his possession 
pertinent to the claims on appeal.  In September 2006, the 
veteran submitted a statement concerning his claim, thereby 
demonstrating his actual knowledge of the need to submit 
evidence in his possession.

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
supra.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

In the present appeal, the first three elements of Dingess 
notice are satisfied by the May 2003 letter.  However, the 
veteran did not receive notice about the evidence needed to 
establish a rating or notice regarding an effective date 
until the December 2006 supplemental statement of the case.  
Since the claim is being denied, no rating is being given and 
no effective date is being set.  He is, therefore, not 
prejudiced by the delayed notice on these elements.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).

Here, the notice was provided prior to the appealed rating 
decision, fully in accordance with Pelegrini II and Mayfield.  

Thus, all required notice was given.

The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

The RO has obtained all records of treatment reported by the 
veteran; including service medical records, VA Medical Center 
records and private medical records.  

Additionally, per the February 2006 Board remand, VA obtained 
records from the Social Security Administration and VA 
medical records from the VA facility in Houston from December 
2003.

To date, VA has not afforded the veteran a VA examination, 
with an opinion as to the etiology of his claimed lung 
condition, to include silicosis due to exposure to silica 
dust in service.  Such an opinion is "necessary" under 
38 U.S.C.A. § 5103A(d) when: (1) there is competent evidence 
that the veteran has a current disability (or persistent or 
recurrent symptoms of a disability), (2) there is evidence 
establishing that the veteran suffered an event, injury or 
disease in service or has a disease or symptoms of a disease 
within a specified presumptive period, (3) there is an 
indication the current disability or symptoms may be 
associated with service, and (4) there is not sufficient 
medical evidence to make a decision. 38 U.S.C.A. 
§ 5103A(c)(4).  Evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  

In the instant case, there is no competent evidence that the 
claimed lung condition, to include silicosis due to exposure 
to silica dust in service, may be related to service, 
including exposure to asbestos.  For this reason, an 
examination or opinion is not necessary.  

There is no indication from the record of additional medical 
treatment for which the RO has not obtained, or made 
sufficient efforts to obtain, corresponding records.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits. 

Applicable laws and regulations in service connection claims

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  

The Board notes that there is no statute specifically dealing 
with asbestos and service connection for asbestos-related 
diseases, nor has the Secretary of Veterans Affairs 
(Secretary) promulgated any specific regulations.  However, 
in 1988, VA issued a circular on asbestos-related diseases 
that provided guidelines for considering asbestos 
compensation claims.  See Department of Veterans Benefits, 
Veterans' Administration, DVB Circular 21-88-8, Asbestos- 
Related Diseases (May 11, 1988).  The information and 
instructions contained in the DVB Circular have since been 
included in VA Adjudication Procedure Manual, M21-1, part VI, 
para. 7.21 (January 31, 1997) (hereinafter "M21-1").  Also, 
an opinion by VA's Office of General Counsel discussed the 
development of asbestos claims.  VAOPGCPREC 4-00.

VA has acknowledged that a relationship exists between 
asbestos exposure and the development of certain diseases, 
which may occur 10 to 45 years after exposure.  M21-1, Part 
VI, 7.21(b)(2), p. 7-IV-3 (January 31, 1997).  When 
considering VA compensation claims, rating boards have the 
responsibility of ascertaining whether or not military 
records demonstrate evidence of asbestos exposure in service 
and to assure that development is accomplished to ascertain 
whether or not there is pre-service and/or post-service 
evidence of occupational or other asbestos exposure.  A 
determination must then be made as to the relationship 
between asbestos exposure and the claimed diseases, keeping 
in mind the latency and exposure information noted above.

The manual notes that asbestos particles have a tendency to 
break easily into tiny dust particles that can float in the 
air, stick to clothes, and may be inhaled or swallowed.  
Inhalation of asbestos fibers can produce fibrosis and 
tumors.  The most common disease is interstitial pulmonary 
fibrosis (asbestosis).  Asbestos fibers may also produce 
pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of pleura and peritoneum, lung cancer, and 
cancers of the gastrointestinal tract.  The manual notes that 
lung cancer associated with asbestos exposure originates in 
the lung parenchyma rather than the bronchi.  Occupations 
involving asbestos exposure include mining and milling, 
shipyard and insulation work, demolition of old buildings, 
construction, manufacture and servicing of friction products 
such as clutch facings and brake linings, manufacture and 
installation of roofing and flooring materials, asbestos 
cement sheet and pipe products, etc.  High exposure to 
asbestos and a high prevalence of disease have been noted in 
insulation and shipyard workers.  This is significant 
considering that, during World War II, several million people 
employed in U.S. shipyards and U.S. Navy veterans were 
exposed to asbestos since it was used extensively in military 
ship construction.  Many of these people have only recently 
come to medical attention because the latent period varies 
from 10 to 45 or more years between first exposure and 
development of the disease.  Also of significance is that the 
exposure to asbestos may be brief (as little as a month or 
two) or indirect (bystander disease).  The manual goes on to 
say that the clinical diagnosis of asbestosis requires a 
history of asbestos exposure and radiographic evidence of 
parenchymal lung disease.

It should be noted that the pertinent parts of the manual 
guidelines on service connection in asbestos-related cases 
are not substantive rules, and there is no presumption that a 
veteran was exposed to asbestos in service.  Dyment v. West, 
13 Vet. App. 141 (1999), aff'd, Dyment v. Principi, 287 F.3d 
1377 (Fed. Cir. 2002); VAOPGCPREC 4-2000. 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background

In October 1970, the veteran presented with complaints of 
chest pain.  His examination was completely negative.  In 
November 1970, the veteran presented with complaints of 
chronic post-nasal drainage and a productive cough.

The veteran's January 1972 separation examination did not 
list any problems.  Specifically, the veteran's lungs and 
chest were listed as normal.

In January 2001, the veteran was admitted to the Houston VA 
Medical Center (VAMC) with complaints of a two to three week 
history of a progressively worsening cough and increasing 
sputum production.  The veteran had no significant past 
medical history.  

The veteran's admitting diagnosis was community-acquired 
pneumonia and a history of heavy alcohol use.  The veteran 
was hospitalized until February 2001.  During his 
hospitalization, he underwent an endotracheal intubation, 
four CT scans of his thorax, and ultrasound of his thorax, 
thoracentesis and right subclavian central venous line 
placement.  

X-rays revealed that the veteran had pneumonia in the right 
lower lobe plus/minus right middle lobe.  The treating 
physician stated that based on the veteran's history of 
twelve beers a day over the weekend, there was concern for 
possible aspiration pneumonia.  Because of the veteran's 
history of tobacco abuse, there was also a concern for 
possible neoplastic process with a postobstructive pneumonia.

The discharge diagnosis was community-acquired pneumonia, 
emphysema, acute respiratory failure, acute respiratory 
distress syndrome and a history of heavy alcohol use.  The 
veteran was discharged in good condition.

In a follow up examination at the VAMC in February 2001, the 
physician noted that the veteran had suffered a collapsed 
lung and was hospitalized from January 2001 to February 2001.  
The veteran complained of shortness of breath and dyspnea on 
exertion only since his illness which was relieved by rest.  
The veteran reported being treated in the hospital 15 years 
ago for an upper respiratory infection with dehydration.  
Before his most recent illness, he stated that he drank 2 to 
3 beers a day and smoked a pack of cigarettes a day.  The 
veteran stated that he was employed as a chemical operator 
for Witco.

In March 2001, the veteran again presented for a follow up 
examination.  A chest x-ray showed marked improvement in 
prior infiltrates and slight blunting of right costophrenic 
angle.  The diagnosis was improving right emphysema.  A CT 
scan of the chest demonstrated bilateral lung 
infiltrates/pneumonia and a large right pleural effusion.

In July 2001, the veteran presented for a follow up of 
dysphagia for the past three months.  The veteran worked in a 
chemical plant and he stated that he was exposed to chemical 
fumes.  The diagnosis was gastroesophegal reflux disease 
(GERD).  

In May 2001, the veteran presented to Dr. Donald Gibson for a 
pulmonary function examination.  Dr. Gibson noted that the 
veteran had a history of smoking and had a severe onset of 
pneumonia and shortness of breath which resulted in his 
hospitalization for 27 days.  The veteran never recovered 
from his lung collapse and emphysema and continues to have 
shortness of breath.  The veteran's respiratory systems have 
not improved with inhaler therapy and he had quit smoking.  
Dr. Gibson reported that the veteran was working at a 
chemical plant until December 2000 and may have had chemical 
exposure.  The veteran had severe fatigue.  

Dr. Gibson concluded that the veteran had chronic COPD with 
obstructive airflow, shortness of breath, fatigue associated 
with oxygen saturation of 98% and reduced pulmonary function.

A chest x-ray in August 2001 revealed parenchymal pleural 
scarring of his right base and COPD.  There was no acute 
disease.  

In September 2002, the veteran underwent a chest x-ray with 
Richard Levine, M.D.  The veteran's chest demonstrated 
definite bilateral interstial fibrosis with rounded 
interstitial markings delineated.  Dr. Levine concluded that 
these markings were typical of previous occupational exposure 
to silica dust and indicated silicosis.

In a May 2003 statement, the veteran claimed that he was a 
cook in the Army and was exposed to silica dust in the 
kitchen as this was the only place where he could have been 
exposed to silica dust.

In his December 2003 appeal, the veteran stated that the 
kitchen at Fort Polk was raw concrete and the pipes had 
asbestos on them. 

In August 2005, the veteran presented to the VAMC with 
complaints of shortness of breath and a history of asthma.  
The veteran reported that he had a history of pneumonia that 
he believed began in the military.  The veteran had 
subjective improvement of his asthma with inhalers.  Chest x-
rays showed no acute disease process in the chest.  However, 
some costophrenic angle blunting was noted which likely 
represented pleural reaction/thickening.  The lungs were 
clear and there was no pleural effusion.  Pulmonary function 
tests revealed no obstructive airways disease but a mild 
restrictive ventilatory defect.  There was a moderate 
reduction in diffuse capacity.

In an October 2005 letter, Michael Gray, a doctor of 
chiropractic, stated that it was possible that the veteran's 
chest condition reported in the service could be connected to 
the pneumonia experienced by the veteran since his discharge 
from service.  He stated that with this type of condition, 
there is scarring of the lungs that leads to further chest 
congestion and pneumoni.

A treatment note from the VAMC in January 2006 stated that 
the veteran had a past medical history of COPD, hypertension, 
dyslipidemia, depression with psychosis and chronic pain.

In a May 2006 statement, the veteran claimed that during his 
active duty, workers came in on several occasions and tore up 
the kitchen floor to replace pipes that were full of 
asbestos.

Analysis

Service Connection on a Direct Basis

The record documents a current lung condition, to include 
possible silicosis.  Thus, the first element for service 
connection is established.

Regarding the requirement for an in-service injury, in 
November 1970, the veteran presented with complaints of 
chronic post-nasal drainage and a productive cough.  
Affording the veteran the benefit of the doubt, the Board 
finds that this satisfies the requirement for an in-service 
event.

The remaining question is whether the current disability can 
be linked to disease or injury in service on a direct basis.  

Absent a competent opinion linking the veteran's disability 
to service, service connection cannot be granted.  In this 
case, there is no causal relationship between the present 
condition and the veteran's service as no medical 
professional offers competent evidence linking the veteran's 
current lung condition, to include silicosis, to his period 
of military service or any event thereof.

The Board notes that in his October 2005 letter, Michael 
Gray, a doctor of chiropractic, stated that it was possible 
that the veteran's chest condition reported in the service 
could be connected to the pneumonia experienced by the 
veteran since his discharge from service.  However, this 
letter addresses only pneumonia and not the claimed 
silicosis.  Therefore, this opinion does not offer competent 
evidence linking the veteran's current condition to his 
period of military service or any event thereof.

Additionally, the Board notes that the report of his service 
separation medical examination, dated in January 1972, shows 
that the veteran's lungs and chest were normal.  The medical 
evidence, in fact, first demonstrates the presence of a 
pulmonary disorder of any type in 2001, when the veteran was 
hospitalized with pneumonia.  Even if the Board was to assume 
that the in-service complaints reflected the onset of the 
lung disorder, it must be pointed out that he was accorded 
this treatment 31 years following his separation from 
service.

The Board acknowledges the veteran's statements contending he 
suffers from a lung condition as a result of his service; 
however, the veteran is not a medical professional competent 
to render an opinion on matters of medical causation.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992). 

Because there is no competent evidence linking a lung 
disorder to a disease or injury in service, the preponderance 
of the evidence is against the veteran's claim of entitlement 
to service connection on a direct basis.  

Service Connection Due to Asbestos Exposure

Again, the record documents a current lung condition, to 
include possible silicosis.  Thus, the first element for 
service connection is established.

Regarding an in-service injury, the Board recognizes that in-
service exposure to an infiltrate such as asbestos or silica 
dust could constitute an in-service injury, in the sense that 
a subsequent disability could arise therefrom.  In the 
instant case, however, the only evidence of in-service 
exposure to asbestos is the veteran's own testimony and 
contentions, whereby he links his purported in-service 
exposure to infiltrates such as silica dust and asbestos to 
his current disorder.  It is now well-settled that as a lay 
person (including the veteran and his fellow service-men) 
without demonstrated medical training he is not competent to 
attribute symptoms to a particular cause or to otherwise 
comment on medical matters such as diagnosis.  See Espiritu 
v. Derwinski, supra; see also 38 C.F.R. § 3.159 (a)(1) (2006) 
(competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions).  Such competency would extend to conclusions as to 
the nature of the materials to which he was exposed; he has 
not demonstrated that he has the competence to classify any 
particulate matter with which he came in contact as asbestos 
or a silicate material.

As mentioned, the veteran claims he was exposed to asbestos 
while he worked in the kitchen when stationed at Fort Polk, 
Louisiana.  But there is no evidence corroborating this.  His 
military personnel records indicate his principal duty was as 
a cook.  This occupation is not noted by VA as involving 
asbestos exposure.  See M-21, part VI, para. 7.21(b).  In 
short, other than his own belief that he was exposed to 
asbestos, there is nothing in the record to suggest that he 
was.  Additionally, the veteran had a history of cigarette 
smoking as well as possible exposure to chemicals during his 
civilian employment as a chemical operator.

In brief, the evidence does not demonstrate that silicosis, 
or symptoms thereof, was manifested during service, or that 
the veteran incurred any in-service exposure to an infiltrate 
that would constitute an in-service injury.  

As to a linking of the disability to a disease or injury in 
service, the Board again acknowledges the October 2005 letter 
of Michael Gray, a doctor of chiropractic.  However, this 
letter does not attribute the veteran's present disability to 
asbestos or silica dust exposure while on active duty.  

In sum, the Board finds the nature of the veteran's MOS, the 
absence of asbestos or silica dust exposure, the lack of 
continuity of symptomatology after service, and the absence 
of a competent medical opinion linking a current respiratory 
disability to an in-service disease, injury or event (i.e. 
asbestos exposure) are dispositive. 

Because there is no competent evidence linking a lung 
condition to a disease or injury in service or due to 
exposure to silica dust in service, the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection.  As such, the benefit of the doubt rule 
is not for application and the claim is denied.  See 38 
U.S.C.A. § 5107(b).





ORDER


Entitlement to service connection for a lung condition, to 
include silicosis due to exposure to silica dust in service 
is denied. 



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


